IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

TED MARCUM,

Plaintiff,
Case No, 3:17-cv-437

JUDGE WALTER H. RICE

Vv.
SHERIFF DAVE DUCHAK,

Defendant.

 

DECISION AND ENTRY SUSTAINING SHERIFF DAVE DUCHAK’S
MOTION TO MODIFY THE CASE SCHEDULE (DOC. #103); TRIAL
RESET FOR DECEMBER 7, 2020; ORDER RE: PLAINTIFF’S
DISCOVERY REQUESTS (DOC. #101)

 

For good cause shown, the Court SUSTAINS Sheriff Dave Duchak’s Motion
to Modify the Case Schedule, Doc. #103. Trial is reset for December 7, 2020. A
scheduling order setting forth other relevant deadlines will be filed shortly.

For the reasons discussed during the December 4, 2019, conference call,
the Court DENIES Plaintiffs’ discovery requests as set forth in his “Reply to the
Defendant’s Objections in Certain Discovery Requests,” Doc. #101, which the

Court construes as a motion to compel discovery.
Date: December 5, 2019 I dec )| ie

 

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
